

	

		III

		109th CONGRESS

		1st Session

		S. RES. 231

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Ms. Landrieu (for

			 herself, Ms. Murkowski,

			 Ms. Cantwell, Mrs. Feinstein, Ms.

			 Mikulski, Mrs. Murray,

			 Ms. Snowe, Mrs.

			 Clinton, Ms. Collins,

			 Mr. Biden, Ms.

			 Stabenow, Mrs. Hutchison,

			 Mrs. Boxer, Mr.

			 Lieberman, Mr. Obama,

			 Mr. Schumer, Mrs. Dole, Mr.

			 Lautenberg, Mr. Leahy,

			 Mr. Allen, Mrs.

			 Lincoln, and Mr. Santorum)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Encouraging the Transitional National

		  Assembly of Iraq to adopt a constitution that grants women equal rights under

		  the law and to work to protect such rights.

	

	

		Whereas

			 Iraq is a sovereign nation and a party to the International Covenant on Civil

			 and Political Rights, done at New York December 16, 1966, and entered into

			 force March 23, 1976;

		Whereas

			 in Iraq’s January 2005 parliamentary elections, more than 2,000 women ran for

			 office and currently 31 percent of the seats in Iraq’s National Assembly are

			 occupied by women;

		Whereas

			 women lead the Iraqi ministries of Displacement and Migration, Communications,

			 Municipalities and Public Works, Environment, and Science and

			 Technology;

		Whereas

			 the Transitional Administrative Law provides for substantial participation of

			 women in the Iraqi National Assembly and of personnel in all levels of the

			 government;

		Whereas

			 the Personal Status Law provides for family and property rights for women in

			 Iraq;

		Whereas

			 through grants funded by the United States Government’s Iraqi Women’s Democracy

			 Initiative, nongovernmental organizations are providing training in political

			 leadership, communications, coalition-building skills, voter education,

			 constitution drafting, legal reform, and the legislative process;

		Whereas

			 a 275-member Transitional National Assembly, which is charged with the

			 responsibility of drafting a new constitution, was elected to serve as Iraq’s

			 national legislature for a transition period;

		Whereas

			 Article 12 of Iraq’s Transitional Administrative Law states that [a]ll

			 Iraqis [are] equal in their rights without regard to gender . . . and they are

			 equal before the law;

		Whereas

			 Article 12 of the Transitional Administrative Law further states that

			 [d]iscrimination against an Iraqi citizen on the basis of his gender . .

			 . is prohibited;

		Whereas

			 on May 10, 2005, Iraq’s National Assembly appointed a committee, composed of

			 Assembly members, to begin drafting a constitution for Iraq that will be

			 subject to the approval of the Iraqi people in a national referendum;

		Whereas

			 the Senate recognizes the need to affirm the spirit and free the energies of

			 women in Iraq who have spent countless hours, years, and lifetimes working for

			 the basic human right of equal constitutional protection;

		Whereas

			 the Senate recognizes the risks Iraqi women have faced in working for the

			 future of their country and admire their courageous commitment to democracy;

			 and

		Whereas

			 the full and equal participation of all Iraqi citizens in all aspects of

			 society is essential to achieving Iraq's democratic and economic potential:

			 Now, therefore, be it

		

	

		That the Senate—

			(1)commends the Iraqi people for the progress

			 achieved toward the establishment of a representative democratic

			 government;

			(2)recognizes the importance of ensuring women

			 in Iraq have equal rights and opportunities under the law and in society and

			 supports continued, substantial, and vigorous participation of women in the

			 Iraqi National Assembly and in all levels of the government;

			(3)recognizes the importance of ensuring

			 women's rights in all legislation, with special attention to preserving women's

			 equal rights under family, property, and inheritance laws;

			(4)strongly encourages Iraq’s Transitional

			 National Assembly to adopt a constitution that grants women equal rights and

			 opportunities under the law and to work to protect such rights;

			(5)pledges to support the efforts of Iraqi

			 women to fully participate in a democratic Iraq; and

			(6)wishes the Iraqi people every success in

			 developing, approving, and enacting a new constitution that ensures the civil

			 and political rights of every citizen without reservation of any kind based on

			 gender, religion, or national or social origin.

			

